OPINION OF THE COURT
Per Curiam.
Respondent Michael D. Murphy was admitted to practice as an attorney and counselor-at-law in the State of New York by the Appellate Division of the Supreme Court, First Judicial Department, on June 21, 1982.
By affidavit dated November 15, 1991, respondent moved to *86submit his resignation pursuant to 22 NYCRR 603.11 as a member of the New York State Bar. In that regard, an examination of respondent’s papers indicates that his affidavit of resignation fully complies with the requirements of this court’s rules relating to the conduct of attorneys. He acknowledges that he is the subject of a pending investigation into allegations that he has been guilty of misconduct by improperly disbursing and applying escrow funds maintained in a client trust account; that his resignation is freely and voluntarily tendered; that he has not been subjected to coercion or duress; that he is fully aware of the implications of tendering his resignation; and that if charges were ultimately predicated upon the conduct for which he is under investigation, he could not successfully defend himself on the merits against such charges. Respondent has also submitted his resignation pursuant to section 605.10 of the rules of this court (22 NYCRR) to the chief counsel of the Departmental Disciplinary Committee, who recommends that the resignation be accepted.
Accordingly, respondent’s resignation from the New York State Bar as an attorney and counselor-at-law is accepted, and respondent’s name is stricken from the roll of attorneys, effective November 15, 1991, the date of the affidavit of resignation.
Sullivan, J. P., Milonas, Ellerin, Kassal and Smith, JJ., concur.
Respondent’s resignation is accepted and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective January 28,1991.